Case 1:18-cv-09282-GBD Document 5 Filed 10/11/18 Page 1 of 5

UNITED STATES DISTRICT COUR'I`
SOUTHERN DISTRICT OF NEW YORK

 

x
DOAR RIECK KALEY & MACK, Case No.
Plaintiff, COMPLAINT
-against-
RICHARD GA'I`ES,
Defendant.
x

 

Plaintiff, by its attorney, Joel A. Siegel, complaining of the Defendant, Richard Gates,
alleges as follows:

l. This is an action for money damages, interest, and costs based on defendant’s failure
to pay for legal services rendered.

PARTIES

2. Plaintiff Doar Rieck Kaley & Mack (“DRK&M”) is a law firm, With its principal place
of business located at 217 Broadway, Suite 707, New York, NY 10007, in New York County.

3. Defendant Richard Gates (“Gates”) is domiciled and resides at 206 Virginia Avenue,
Richmond, VA 23226.

JURISDICTION AND VENUE

4. Pursuant to 28 U.S.C. §1332(a)(l), this Court has jurisdiction over the subject matter
of this action because there is complete diversity of citizenship between the parties and the
matter in controversy exceeds the sum of seventy-five thousand dollars, exclusive of interest and

COStS.

Case 1:18-cv-09282-GBD Document 5 Filed 10/11/18 Page 2 of 5

5. Pursuant to § 302(a)(l) of the New York Civil Practice Law & Rules, this Court has
long-arm jurisdiction over Gates in that Gates transacts business within New York State.

6. Venue is proper in this district under 28 U.S.C. §l39l(b)(2) in that a substantial part of
the events or omissions giving rise to the claim occurred in this district Venue is also proper in
this district under 28 U.S.C. §l391(b)(3), in that Gates is subject to this Court’s personal
jurisdiction with respect to this action.

FIRST COUNT (BREACH OF CONTRACT)

7. In or about November 2017, Gates solicited DRK&M in New York to defend him in
the criminal action brought by Special Counsel Robert Mueller III’s Office with the United
States Justice Department. The criminal action against Gates was commenced in the United
States District Court for the District of Columbia.

8. Following a series of in-person meetings in New York, Gates signed a written retainer
wherein he agreed to pay for the legal services to be rendered by DRK&M and associated
counsel at specified hourly rates.

9. DRK&M and the associated counsel rendered legal services pursuant to the retainer
agreement

lO. ln or about February 2018, United States District Court Judge Amy Berman Jackson
granted DRK&M’s motion to be relieved as counsel for Gates in the criminal action based on
Gates’ failure to pay for the legal services rendered and a breakdown of the attorney-client
relationship

ll. Also in or about February 2018, Gates obtained new counsel for the criminal matter,

pleaded guilty to two felony charges, and agreed to cooperate with the Special Counsel.

Case 1:18-cv-09282-GBD Document 5 Filed 10/11/18 Page 3 of 5

12. DRK&M submitted invoices to Gates during the period December 28, 2017 through
September 6, 2018 totaling $388,525.34 for the legal services rendered at the agreed-upon rates
and disbursements provided in the parties’ retainer agreement

13. Gates has never disputed nor expressed dissatisfaction with the services rendered by
DRK&M and associated counsel.

l4. Upon presentation of DRK&M’s invoices, Gates did not dispute the amounts stated
therein as due and owing.

15. Gates promised to pay the amounts stated as due and owing.

16. To date, Gates has paid $20,000.00 to DRK&M.

l7. The balance due and owing by Gates for the legal services rendered is $368,525.34.

18. DRK&M has made demands to Gates for payment of the said amount due and owing.

19. To date, Gates has failed and refused to pay the amount due and owing.

20. Based on the foregoing, DRK&M sets forth a cause of action for Breach of Contract
against Gates, entitling DRK&M to money damages in the amount of $368,525.34, plus interest,
court costs and disbursements

SECOND COUNT §ACCOUNT STATED)

21. Plaintiff re-alleges paragraphs l through 20 as if fully set forth herein.

22. Based on the forcgoing, DRK&M sets forth a cause of action for Account Stated
against Gates, entitling DRK&M to money damages in the amount of $368,525.34, plus interest,

court costs and disbursements

THIRD COUNT (SERVICES RENDERED AT AGREED UPON PRICESL
23. Plaintiff re-alleges paragraphs l through 20 as if fully set forth herein.

Case 1:18-cv-09282-GBD Document 5 Filed 10/11/18 Page 4 of 5

24. Based on the foregoing, DRK&M sets forth a cause of action for Services Rendered
at Agreed Upon Prices against Gates, entitling DRK&M to money damages in the amount of
$$368,525.34, plus interest, court costs and disbursements

FOURTI-l COUNT (QUANTUM MERUIT)

25. Plaintiff re-alleges paragraphs l through 20 as if fully set forth herein.

26. DRK&M and associated counsel rendered the said professional services in good faith.

27. Gates accepted the services rendered without exception or objection.

28. DRK&M and associated counsel reasonably expected compensation from Gates for
the services rendered,

29. Gates benefitted from the services rendered, and Gates understood he was obligated
to pay for the services rendered.

30. ln that he has failed to pay for the services rendered, Gates has been unjustly enriched
at the expense of counsel.

31. Equity and good conscience require that Gates be compelled by this Court to pay for
the services rendered,

32. The reasonable value of the services rendered, but not paid for, is $368,525.34.

33. Based on the foregoing, DRK&M sets forth a cause of action for Quantum Meruit
against Gates, entitling DRK&M to money damages in the amount of $368,525.34, plus interest,
court costs and disbursements

DEMAND FOR RELIEF
WHEREFORE, Plaintiff DRK&M demands judgment against Defendant Richard Gates,

as follows:

Case 1:18-cv-09282-GBD Document 5 Filed 10/11/18 Page 5 of 5

A. Awarding compensatory money damages in the amount of $368,525.34;
B. Awarding pre-judgment interest on the said amount due and owing;
C. Awarding the court costs and disbursements of this action; and,

D. According such other and further relief as may be just, proper, and equitable.

J EL A. sIEGEL, EsQ.
B \
CQ`

Joel A. Siegel, Esq.

Attomey for Plaintiff

217 Broadway, Suite 707
New York, New York 10007
(212) 233-6900

Dated: New York, New York
October [O , 2018

 

